DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/174,520, filed 02/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2020 104 454.2, filed on 02/20/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “5 to 10 bar”, and the claim also recites “7 to 8 bar” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “600 to 1100°C”, and the claim also recites “800 to 900°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rättich (DE102018210152A1) in view of Kellner (DE102017104711) (refer to enclosed translations for citations).
Regarding claim 1,
Rättich teaches a battery for a motor vehicle, comprising:
a plurality of battery cells (Fig. 1a, 3a, 3b; [037]) and a battery housing (Fig. 1a, 2) having a housing cover (Fig. 1c, 2d), 
wherein each of the plurality of battery cells is arranged in an interior of the battery housing [037], 
wherein the housing cover includes a layer composite having a metal plate (Fig. 1c, 2d; [045], “aluminum”).  
However, Rättich fails to teach the metal layer on top of an electromagnetically shielding envelope layer that is more thermally and/or mechanically stably than the envelope layer, facing towards the interior of the battery housing.  Kellner teaches wherein the housing cover (Fig. 1, 20) having an electromagnetically shielding envelope layer (Fig. 1c, 2d; [045], “aluminum”; it is the examiner’s position that an aluminum envelope is inherently shielding) and a metal plate (Fig. 1c, 6a),
 which is arranged on the envelope layer and is more thermally and/or mechanically stable than the envelope layer ([045], “thermally resistant layer”) in order allow the battery good flame protection along with the mechanical stability [012, 045], 
wherein it would be obvious to one of ordinary skill of the art before the effective filing date to substitute the electromagnetically shielding layer order of an internally facing metal layer taught by Kellner into the battery for a electric vehicle taught by Rättich so that the envelope layer is protected from a gas jet and/or fire jet exiting from the respective battery cell in case of damage (Fig. 1c, 6a; [045]) while achieving more structural stability and flame protection.
Regarding claim 2,
Modified Rättich teaches the battery as claimed in claim 1 (see claim 1 above), wherein Kellner teaches the metal plate is manufactured from a ferrous material and the envelope layer is manufactured from a nonferrous metal material ([009], “preferably a suitable steel with a comparatively high melting temperature can be selected for the two metal layers”).
Regarding claim 3,
Modified Rättich teaches the battery as claimed in claim 1 (see elements of claim 1 above), wherein Kellner teaches the layer composite is made at least partially corrosion resistant, wherein for this purpose the metal plate is manufactured from a rustproof steel and/or a corrosion coating covers the metal plate and/or an outer envelope of the layer composite ([009], “The two metal layers may be uncoated, but may also be coated corrosion resistant”).
Regarding claim 4,
Modified Rättich teaches the battery as claimed in claim 1 (see elements of claim 1 above), wherein the envelope layer and the metal plate are connected to one another by means of a materially bonding joining method, in particular are adhesively bonded to one another ([022], “If the thermally resistant layer is glued to the wall of the housing of the high-voltage battery, an adhesive is preferably used which is thermally stable at least up to a temperature of at least 600 ° C. and does not burn up to a temperature of 1200 ° Celsius.”).
Regarding claim 5,
Modified Rättich teaches the battery as claimed in claim 4 (see elements of claim 4 above), wherein a joined connection of the envelope layer to the metal plate formed using an adhesive is reinforced by means of at least one clinching section ([013], “mechanical connection”), so that the envelope layer and the metal plate are secured in relation to one another during curing of the adhesive ([013], “mechanical connection”).
Regarding claim 6,
Modified Rättich teaches the battery as claimed in claim 1 (see elements of claim 1 above), wherein the envelope layer is connected in a thermally conductive manner to the metal plate and is configured to dissipate waste heat generated in case of damage from the metal plate ([040] “Should there be a fire of escaping gases, especially in the area of the emergency degassing openings 4a . 4b . 4c , ie in those areas in which burning gases escape from the battery cells, very high temperatures occur, similar to the case with a burning gas jet from a welding machine”).
Regarding claim 8,
Modified Rättich teaches the battery as claimed in claim 1 (see elements of claim 1 above) wherein at least one of the plurality of battery cells includes a predetermined breakthrough point, which is arranged on a side of the battery cell facing toward the housing cover, and wherein in case of damage, the gas jet and/or fire jet escapes first from the at least one predetermined breakthrough point and strikes on the metal plate (see elements of claim 6 above).
Regarding claim 9,
Due to a broad and narrow range limitation in the same claim, the examiner interprets the range to be limited from the larger set, from 5 to 10 barr.  Modified Rättich teaches the battery as claimed in claim 8 (see elements of claim 8 above), but fails to teach a specific pressure value for the breakthrough point ([017], “predetermined breaking point”).  Pressure can be considered a result effective variable used to determine a breakthrough point that safely avoids cataphoric failure.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to determine, by means of routine experimentation, an internal pressure of 5 to 10 bar, wherein a respective battery cell is designed in such a way that upon reaching the damage-related battery cell internal pressure, the predetermined breakthrough point bursts [017]. 
Regarding claim 10,
Due to a broad and narrow range limitation in the same claim, the examiner interprets the range to be limited from the larger set, from 600 to 1100°C. Modified Rättich teaches the battery as claimed in claim 1 (see elements of claim 1 above), wherein Rättich teaches  the gas jet and/or fire jet has a temperature caused by a cell chemistry of the respective battery cell is 1000°C or less [020], which overlaps with the claimed range of 600 to 1100°C, and is thus obvious.  See MPEP 2144.05.
Regarding claim 11,
Modified Rättich teaches a motor vehicle (Rättich, [003]) having a battery as claimed in claim 1 (see elements of claim 1 above).
Regarding claim 12,
Modified Rättich teaches the battery as claimed in claim 2 (see elements of claim 2 above), wherein the layer composite is made at least partially corrosion resistant, wherein for this purpose the metal plate is manufactured from a rustproof steel and/or a corrosion coating covers the metal plate and/or an outer envelope of the layer composite (see elements of claim 2 above).
Regarding claim 13,
Modified Rättich teaches the battery as claimed in claim 2 (see elements of claim 2 above), wherein the envelope layer and the metal plate are connected to one another by means of a materially bonding joining method, in particular are adhesively bonded to one another (see elements of claim 4 above).
Regarding claim 14,
Modified Rättich teaches the battery as claimed in claim 3 (see elements of claim 3 above), wherein the envelope layer and the metal plate are connected to one another by means of a materially bonding joining method, in particular are adhesively bonded to one another (see elements of claim 4 above).
Regarding claim 15,
Modified Rättich teaches the battery as claimed in claim 2 (see elements of claim 2 above), wherein the envelope layer is connected in a thermally conductive manner to the metal plate and is configured to dissipate waste heat generated in case of damage from the metal plate (see elements of claim 6 above).
Regarding claim 16,
Modified Rättich teaches the battery as claimed in claim 3 (see elements of claim 3 above), wherein the envelope layer is connected in a thermally conductive manner to the metal plate and is configured to dissipate waste heat generated in case of damage from the metal plate (see elements of claim 6 above).
Regarding claim 17,
Modified Rättich teaches the battery as claimed in claim 4 (see elements of claim 4 above), wherein the envelope layers connected in a thermally conductive manner to the metal plate and is configured to dissipate waste heat generated in case of damage from the metal plate (see elements of claim 6 above).
Regarding claim 18,
Modified Rättich teaches the battery as claimed in claim 5 (see elements of claim 5 above), wherein the envelope layer is connected in a thermally conductive manner to the metal plate and is configured to dissipate waste heat generated in case of damage from the metal plate (see elements of claim 6 above).
Claims 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rättich (DE102018210152A1) in view of Kellner (DE102017104711) and Yoshitaka (JP2018527704A) (refer to enclosed translations for citations).
Regarding claim 7,
Modified Rättich teaches the battery as claimed in claim 1 (see elements of claim 1 above), but fails to teach a fire path and collection container.  Yoshitaka teaches a battery for a motor vehicle, wherein a surface structure of the metal plate facing toward the interior and/or a fold, which is arranged on an edge of the metal plate and is oriented into the interior, is designed to guide the gas jet and/or fire jet along a predetermined path in the direction of a collection container arranged on the battery housing (Fig 4, 220).  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the fire path and collection container taught by Yoshitaka with the battery for a vehicle taught by Modified Rättich in order to protect the battery from combustion.
Regarding claim 19,
Modified Rättich teaches the battery as claimed in claim 2, wherein a surface structure of the metal plate facing toward the interior and/or a fold, which is arranged on an edge of the metal plate and is oriented into the interior, is designed to guide the gas jet and/or fire jet along a predetermined path in the direction of a collection container arranged on the battery housing (see elements of claim 7 above).
Regarding claim 20,
Modified Rättich teaches the battery as claimed in claim 3, wherein a surface structure of the metal plate facing toward the interior and/or a fold, which is arranged on an edge of the metal plate and is oriented into the interior, is designed to guide the gas jet and/or fire jet along a predetermined path in the direction of a collection container arranged on the battery housing (see elements of claim 7 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728